                        êð
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 1 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 2 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 3 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 4 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 5 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 6 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 7 of 8 Document 109-20
Case 1:18-cv-00896-WCG Filed 03/04/20 Page 8 of 8 Document 109-20
